ITW Conference Call First Quarter 2012 April 24, 2012 PROFITABLE GROWTH, STRONG RETURNS Forward-Looking Statements 2 Safe Harbor Statement This conference call contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, statements regarding strategic initiatives and related benefits, operating performance, growth in free operating cash flow, revenue growth, diluted income per share from continuing operations, diluted net income per share, restructuring expenses and related benefits, tax rates, exchange rates, end market conditions, and the Company’s related 2012 forecasts.These statements are subject to certain risks, uncertainties, and other factors which could cause actual results to differ materially from those anticipated.Important risks that could cause actual results to differ materially from the Company’s expectations include those that are detailed in ITW’s Form 10-K for 2011. Non-GAAP Measures The Company uses certain non-GAAP measures in discussing the Company’s performance (denoted with *). The reconciliation of those measures to the most comparable GAAP measures is contained within the appendix of this presentation and is also available at our website www.ITW.com under “Investor Relations”. PROFITABLE GROWTH, STRONG RETURNS Conference Call Playback •Replay number: 866-365-2451; No pass code necessary •Telephone replay available through midnight of May 8, 2012 •Webcast / PowerPoint replay available at www.itw.com •Supplemental financial and investor information will be available on the ITW website under the “Investor Relations” tab 3 PROFITABLE GROWTH, STRONG RETURNS Key Long-Term Initiatives 4 •ITW is committed to these shareholder value-adding initiatives •These initiatives will enable our decentralized management to better leverage ITW’s core competitive advantages globally •These multi-year ongoing initiatives will enhance our long-term operational performance •Prospective long-term strategic and operational benefits and savings for the company will be communicated in late ’12 PROFITABLE GROWTH, STRONG RETURNS 5 • Total revenue growth of 6.4%, with mix of organic and acquired revenues • Strong North America (US) demand drives performance • Operating margins of 15.5%; 10 bps higher than last year • Q1 2012 tax rate: 29% • EPS of $0.97 at high end of forecasted range * Q1 2011 excludes a $166 million tax benefit, or $0.33 per share, associated with an Australian tax matter. See the Appendix for the reconciliation from GAAP to non-GAAP measurements. ** See the Appendix for the reconciliation from GAAP to non-GAAP measurements. PROFITABLE GROWTH, STRONG RETURNS • Organic revenue growth: 3.2% • Price / cost margin impact: +40 bps • Acquisition margins excluding amortization: 14.5% • Currency negatively impacted EPS by $0.01 primarily due to weaker Euro • Restructuring expense of $33m, $25m higher than last year 6 PROFITABLE GROWTH, STRONG RETURNS Free Operating Cash Flow is expected to increase as the year progresses 7 * See the Appendix for the reconciliation from GAAP to non-GAAP measurements. PROFITABLE GROWTH, STRONG RETURNS 8 * See the Appendix for the reconciliation from GAAP to non-GAAP measurements. • Organic investments focused on key growth platforms and emerging market opportunities • Over $600M returned to shareholders • $275M annualized revenues acquired in Q1; led by Brooks Instrument Share Repurchases $474M YTD Acquisitions $481M YTD Capital Allocation Priorities PROFITABLE GROWTH, STRONG RETURNS 9 •On April 2nd, completed sale of the $375 million Finishing businesses to Graco Inc. –$650 million cash transaction –Estimated pretax gain of $450 million to be recorded in the second quarter in discontinued operations –Brands include Gema, Ransburg, DeVilbiss, BGK and Binks •Divestiture aligns with ITW’s strategic focus on core platform growth opportunities and maximizing long term returns •We will continue to selectively divest businesses that no longer fit with our core platforms and long term growth strategies PROFITABLE GROWTH, STRONG RETURNS 10 • North America (US) drives organic growth • European performance slightly negative but at forecasted levels • Asia Pacific reflects moderating growth in China and Australia PROFITABLE GROWTH, STRONG RETURNS 11 * See the Appendix for the reconciliation from GAAP to non-GAAP measurements. PROFITABLE GROWTH, STRONG RETURNS 12 * Q1 2011 excludes a $166 million tax benefit, or $0.33 per share, associated with an Australian tax matter. See the Appendix for the reconciliation from GAAP to non-GAAP measurements. PROFITABLE GROWTH, STRONG RETURNS YEARS STRONG Q&A 13 PROFITABLE GROWTH, STRONG RETURNS YEARS STRONG Appendix: GAAP to Non-GAAP Reconciliations 14 PROFITABLE GROWTH, STRONG RETURNS 15 * Q1 2011 excludes a $166 million tax benefit, or $0.33 per share, associated with an Australian tax matter. PROFITABLE GROWTH, STRONG RETURNS 16 The Company uses return on average invested capital (“ROIC”) to measure the effectiveness of its operations' use of invested capital to generate profits. Invested capital represents the net assets of the Company, excluding cash and cash equivalents and outstanding debt, which are excluded as they do not represent capital investment in the Company's operations. Average invested capital is calculated using balances at the start of the period and at the end of each quarter. For further information on ROIC, see the Company’s annual report on Form 10-K for 2011. * Q1 2011 excludes a $166 million tax benefit associated with an Australian tax matter. See the “Income from Continuing Operations” reconciliation in this Appendix. PROFITABLE GROWTH, STRONG RETURNS 17 For further information on free operating cash flow, see the Company’s annual report on Form 10-K for 2011. PROFITABLE GROWTH, STRONG RETURNS 18 For further information on total debt to EBITDA, see the Company’s annual report on Form 10-K for 2011. PROFITABLE GROWTH, STRONG RETURNS 19
